J-A19039-20

                               2020 Pa. Super. 242


DR. AHLAM KHALIL                           :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                   Appellant               :
                                           :
                                           :
              v.                           :
                                           :
                                           :
BETH COLE, ESQUIRE, GERALD J.              :    No. 3493 EDA 2019
WILLIAMS, ESQUIRE, WILLIAMS                :
CUKER AND BEREZOFSKY, LLC AND              :
WILLIAMS CEDAR, LLC                        :

              Appeal from the Order Entered October 29, 2019
In the Court of Common Pleas of Philadelphia County Civil Division at No(s):
                              No. 190302911

BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

OPINION BY McCAFFERY, J.:                          FILED OCTOBER 02, 2020

      Dr. Ahlam Khalil (Appellant) appeals from the October 28, 2019 Order

of the Philadelphia Court of Common Pleas sustaining the preliminary

objections of Beth Cole, Esquire, Gerald J. Williams, Esquire, Williams Cuker,

and Berezofsky, LLC, and Williams Cedar, LLC (collectively, Appellees), and

dismissing with prejudice Appellant’s complaint. Appellant challenges the trial

court’s dismissal of her lawsuit on the grounds of res judicata. See Appellant’s

Brief at 2.   We hold that when a party raises lis pendens in preliminary

objections, it suffices to put the parties on notice as to res judicata should the

pending prior matter conclude while preliminary objections are still being

considered. For that reason and the reasons below, we affirm.
J-A19039-20


      In 2007, Appellant retained Appellees to represent her in an action

stemming from water damage allegedly sustained by Appellant to her property

in a condominium complex. See Trial Ct. Op. at 1. This claim resulted in a

settlement agreement in 2009, the provisions of which were the basis for a

2013 legal malpractice lawsuit between Appellant and three1 of the Appellees,

filed on May 10th of that year and assigned to the Honorable Angelo J.

Foglietta. Id.   That case was resolved when the defendants’ summary

judgment motion prevailed; it is currently on appeal at this Court.2 Although

a praecipe was filed on May 10, 2013, initiating the 2013 action, no complaint

was filed until March 29, 2017.     The 2013 action before Judge Foglietta

terminated on July 12, 2019, when the Judge granted summary judgment and

dismissed the complaint with prejudice.3




1Gerald J. Williams, Esquire, Beth Cole, Esquire, and Williams Cuker and
Berezofsky, LLC.

2Khalil v. Williams, 2549 EDA 2019; it was docketed in the Court of Common
Pleas of Philadelphia, Civil Trial Division, at No. 130500825.

3 See Order, No. 130500825, 7/12/19. The record does not reflect that any
motion to amend the complaint was filed in the 2013 suit, beyond a praecipe
to attach an expert report. See Docket, No. 130500825. However, both
complaints allege a “release switch” theory whereby Appellant accuses
Appellees of changing pages with critical language, such that the more limited
language in the release she allegedly signed was omitted, and thus more
general language operated to make the release more broad than the one she
agreed to sign. See Appellant’s 2019 Complaint, 3/22/19, at 9-12; see also
Appellant’s 2013 Complaint, 3/29/17, at ¶¶ 39-41, 45-47, 51-59, 77-78.


                                    -2-
J-A19039-20


      Appellant filed another complaint based on legal malpractice against

Appellees on March 22, 2019, also arising from their representation of her in

the 2009 lawsuit over damage to Appellant’s condominium. See Trial Ct. Op.,

1/29/20, at 1-2. The 2019 matter, which is currently before us, was assigned

to the Honorable Arnold New. Appellant alleges Appellees misled her about

the scope of the 2009 release she signed; she claims Appellees told her the

release was limited in scope, but the insurance company with which she

settled then brandished the release as a total settlement of claims against it

in connection with Appellant’s property damage.4 See Appellant’s Brief at 5-

8.

      In Appellant’s 2013 lawsuit, she alleged: (1) legal malpractice based in

negligence; (2) legal malpractice based in breach of contract; (3) negligent

misrepresentation;    (4)   breach   of    contract;   and   (5)   fraudulent

misrepresentation.5 Trial Ct. Op. at 1-2. On March 22, 2019, Appellant filed




4  Appellant appealed from litigation concluding that the settlement agreement
barred further claims.         See Khalil v. Diegidio, 1019 EDA 2013
(memorandum filed April 10, 2014).           This Court quashed the appeal.
“Appellant cannot in 2013 attempt to revive claims that were previously
litigated in 2011 . . . this matter is long over, and Appellant’s attempt to
effectuate an appeal of these issues at this late date is procedurally
impermissible.” Id. at 10.

5 Appellant filed a lawsuit against Appellees on March 12, 2018 as well;
however, she failed to timely file a Certificate of Merit and thus judgment of
non pros was entered. See Trial Ct. Op. at 2.


                                     -3-
J-A19039-20


this suit against Appellees based on the same 2009 settlement agreement,

alleging legal malpractice and fraud. Id. at 2.

        Appellees filed two sets of preliminary objections based on the doctrine

of lis pendens, as the 2013 lawsuit was then pending but did not yet have a

final judgment. Id. at 2. On June 21, 2019, Appellees filed a reply in support

of their preliminary objections, and Appellant’s counsel filed an unopposed

motion to withdraw. Id. Subsequent to Judge Foglietta’s dismissal of the

2013 lawsuit, Appellant filed a pro se reply in opposition to Appellees’

preliminary objections.6 Id.

        The 2019 action before Judge New terminated on October 29, 2019.7

The trial court sustained Appellees’ preliminary objections and dismissed

Appellant’s complaint with prejudice on the grounds of res judicata. Id. at 2.

Appellant filed a motion for reconsideration on November 19, 2019, and a

notice of appeal on November 27, 2019. Id. at 2-3. On December 20, 2019,

Appellant timely filed a court-ordered statement of matters complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Id. at 3.   Appellant’s motion for

reconsideration was withdrawn on December 24, 2019.

        Appellant raises one issue on appeal:

              Did the Court of Common Pleas err in sustaining the
        Preliminary Objections of [Appellees] and dismissing [Appellant]’s


6   Appellant has counsel in this appeal.

7   See Order, No. 190302911, 10/29/19.


                                       -4-
J-A19039-20


      Complaint against [Appellees] with Prejudice, on ground of res
      judicata?

Appellant’s Brief at 2.

      “The impetus of our inquiry is to determine the legal sufficiency of the

complaint and whether the pleading would permit recovery if ultimately

proven. This Court will reverse the trial court’s decision regarding preliminary

objections only where there has been an error of law or abuse of discretion.”

Hill v. Ofalt, 85 A.3d 540, 547 (Pa. Super. 2014) (citation omitted). “When

considering the appropriateness of a ruling on preliminary objections, the

appellate court must apply the same standard as the trial court . . . [that] the

court accepts as true all well-pled material facts set forth in the complaint

along with all reasonably deducible inferences from those facts.” Schuylkill

Navy v. Langbord, 728 A.2d 964, 968 (Pa. Super. 1999).

      On May 20, 2019, Appellees filed Preliminary Objections on the grounds

of lis pendens, as Appellant’s 2013 lawsuit was awaiting final judgment. See

Trial Ct. Op. at 4. Preliminary objections may be filed based on “pendency of

a prior action or agreement for alternative dispute resolution.”      Pa.R.C.P.

1028(a)(6). The doctrine of lis pendens was no longer applicable as the basis

for Appellee’s Preliminary Objections once their Motion for Summary

Judgment was granted in Appellant’s 2013 lawsuit, after Appellee’s Motion

was filed but before it was assigned for disposition. See Trial Ct. Op. at 4.

      “[T]he doctrine of res judicata holds that a final valid judgment upon

the merits by a court of competent jurisdiction bars any future suit between


                                     -5-
J-A19039-20


the same parties or their privies on the same cause of action.” Dempsey v.

Cessna Aircraft Co., 653 A.2d 679, 680-81 (Pa. Super. 1995) (en banc). “A

judgment is deemed final for purposes of res judicata or collateral estoppel

unless or until it is reversed on appeal.” Shaffer v. Smith, 673 A.2d 872,

874 (Pa. 1996) (citation omitted).

      Appellant contends that the trial court dismissed Appellant’s Complaint

based on a matter not raised in Appellees’ Preliminary Objections, as they pled

lis pendens and not res judicata. See Appellant’s Brief at 19. Appellant cites

as support MacGregor v. Mediq Inc., 576 A.2d 1123, 1128 (Pa. Super.

1990), which states “matters not raised in preliminary objections may not be

considered by the court sua sponte.” Appellant’s Brief at 19. However, this

case is distinguishable from Appellant’s case as the MacGregor Court

examined an appeal stemming from a trial court’s decision to raise a defense

unmentioned by the defendant’s preliminary objections. See id. at 1127-28.

Whereas the appellee in MacGregor made “no reference to a defense based

on the theory [raised by the trial court],” Appellees’ Preliminary Objections

were based on the defense of pre-existing litigation arising from the same

controversy with the same parties. See id. at 1128.

      Appellant further avers that the trial court erred in dismissing

Appellant’s Complaint on the basis of res judicata. See Appellant’s Brief at

20. First, Appellant argues that res judicata may not be raised in preliminary

objections. Id. However, there are limited circumstances enumerated by this


                                     -6-
J-A19039-20


court in which a preliminary objection based on res judicata is acceptable.

Appellant argues in Appellant’s Reply Brief that Kelly v. Kelly, 887 A.2d 788

(Pa. Super. 2005), precludes a finding for Appellees in this procedural

contest8, yet as specifically stated in the Kelly decision, “[T]he facts in this

case are not in dispute, and thus, appellant was not deprived of an opportunity

to prove or disprove a fact. We conclude . . . as a matter of judicial economy

and efficiency, we will not reverse based upon this procedural abnormality.”

See Kelly, 887 A.2d at 791.

        Appellant contends that there are alleged facts that differ between

Appellant’s 2013 lawsuit and the lawsuit at issue here which would prevent

the application of res judicata. In its opinion, the trial court explains that:

        Both the 2013 and 2019 cases arise out of the same set of
        operative facts. [Appellees] represented [Appellant] in a lawsuit
        filed in 2009 relating to alleged property damage to her residence
        . . . . Both lawsuits dispute facts surrounding a settlement
        agreement in the 2009 matter.            Both lawsuits allege the
        settlement release form was the subject of fraud and legal
        malpractice. Both lawsuits request similar compensatory and
        punitive damages for the actions taken by the same defendants,
        as well as the ability to proceed in other legal matters which were
        barred as a result of the settlement agreement. The 2019 case
        raises two claims for relief: fraud and legal malpractice. Both
        claims are also raised in the 2013 case.

Trial Ct. Op. at 5.

        Courts may take judicial notice of the record in another matter where

the existence of identical prior litigation is raised by preliminary objections




8   Appellant’s Reply Brief at 2-4.

                                       -7-
J-A19039-20


and the circumstances necessary to sustain the plea of res judicata appear on

the face of a pleading whose office it is to put facts in issue.       Jones v.

Costlow, 47 A.2d 259, 262-63 (Pa. 1946). Appellant asserts that trial courts

may not consider sua sponte grounds not raised in preliminary objections,

when resolving them.      Appellant’s Brief at 19.     However, the authority

Appellant cites is inapposite, as it does not deal with a scenario in which a

party raises the existence of identical or near-identical litigation, under the

then-appropriate rubric of lis pendens, and then before preliminary objections

are disposed, the other litigation finds its final resolution. It would have been

error for Appellees to cry res judicata prematurely, but they rightfully raised

the existence of the 2013 action in their preliminary objections. Thus, it is not

correct to characterize the trial court’s action as “sua sponte” where it was

prompted by pleadings that put all parties on notice as to the nature of the

objection and the existence of the 2013 action.

      The doctrine of res judicata subsumes the doctrine of issue preclusion,

also known as collateral estoppel. Chada v. Chada, 756 A.2d 39, 42 (Pa.

Super. 2000).     Thus, res judicata in Pennsylvania encompasses issue

preclusion and claim preclusion. Res judicata “bars the relitigation of issues

that either were raised or could have been raised in the prior proceeding.”

McArdle v. Tronetti, 627 A.2d 1219, 1222 (Pa. Super. 1993) (citations

omitted; emphasis added). This has long been the case. “In our opinion, the

doctrine of res judicata, which is applicable here, covers all matters which


                                      -8-
J-A19039-20


could have been raised or presented in the former action as well as those

actually litigated.” Miller v. Dierken, 41 A.2d 438, 439 (Pa. Super. 1945)

(citations omitted; emphasis added).

      For res judicata to apply, there must be four common elements between

the two actions: “(1) identity of the thing sued upon; (2) identity of the cause

of action; (3) identity of the parties; (4) identity of the capacity of the parties.”

Dempsey, 653 A.2d at 681. When examining these elements, “a court may

consider whether the factual allegations of both actions are the same, whether

the same evidence is necessary to prove each action and whether both actions

seek compensation for the same damages.” Id. (citation omitted).     “Res

judicata may bar a second action based upon the same transaction even if

additional grounds for relief are presented.” Id. at 682.

      Lis pendens and res judicata exist for “the protection of litigants from

the dual burden of relitigating an issue with the same party or his privy and

the promotion of judicial economy through prevention of needless litigation.”

Phillip v. Clark, 560 A.2d 777, 780 (Pa. Super. 1989) (citation omitted).

Here, the difference between Appellees’ Preliminary Objections and the trial

court’s reasoning for dismissal is one of similar legal doctrine, only varying in

the procedural status of the other litigation with identical causes of action, not

the presence of entirely new substantive defenses. See Trial Ct. Op. at 6.

The difference between the legal doctrines used to justify a defense arising




                                        -9-
J-A19039-20


from the existence of prior litigation does not amount to the trial court raising

a matter sua sponte, and thus Appellant is not entitled to relief.

      There can be little doubt as to the similar nature of the parties and their

capacity in the two suits Appellant brought. Although Appellant claims the

parties are not identical, this could be true only in the most superficial and

technical fashion, as the firm named in the 2019 suit is the successor-in-

interest of the firm named in the 2013 suit. The fact that the Appellee firm

changed its name at some point between the filing of the first and second suit

does not make it a new or different party, for purposes of our analysis, any

more than an individual defendant who changed their name would be a new

or different party in these circumstances.9     Appellant herself characterizes

Williams Cedar, LLC as “a successor law firm” to Williams Cuker and

Berezofsky, LLC. See Appellant’s Brief at 9. It is evident that for purposes of

this analysis, Appellee Williams Cedar, LLC, is the successor to Appellee

Williams Cuker and Berezofsky, LLC, and thus privy to the current action. See

Trial Ct. Op. at 6, n.6.10 The parties are considered to meet the “identical

parties” requirement of res judicata if “the party against whom the plea is




9 This issue would arise in suits against government actors in their official
capacity with some regularity; it is not uncommon for superintendents of state
correctional institutions to be named in habeas actions, for instance. The
replacement of a superintendent would not render an otherwise-identical
habeas petition somehow new or different.

10Appellant acknowledges as much. See Appellant’s Brief at 17 (Williams
Cedar, LLC “was formed as a successor to the prior firm on June 7, 2017”).

                                     - 10 -
J-A19039-20


asserted was a party or in privity with a party to the prior adjudication.”

Safeguard Mut. Ins. Co. v. Williams, 345 A.2d 664, 668 (Pa. 1975). It is

apparent that there is an identity of parties and capacity to sue. The identical

nature of the relief sought and the harms claimed (Appellant’s dissatisfaction

with the outcome of litigation arising from water damage to her condominium)

further supports this conclusion.

      The operative facts underlying both of Appellant’s cases is the allegedly

ineffective representation Appellees provided regarding the “purported

difference between the settlement agreement of record compared to the

agreement [Appellant] claims to have signed” in Appellant’s 2009 settlement

agreement. Trial Ct. Op. at 6. The Dempsey Court elucidates, “the primary

focus should be whether the ultimate and controlling issues have been

decided.” Dempsey, 653 A.2d at 681.

      Appellant’s new packaging of her legal malpractice claims does not

constitute a new issue not decided in her 2013 lawsuit. See Trial Ct. Op. at

6; see also Dempsey, 653 A.2d at 682 (“Appellant also cannot avoid the

consequences of a prior judicial determination merely by altering the character

of the relief sought.”). As stated by the Dempsey Court, “[A] party therefore

cannot, by varying the form of action or adopting a different method of

presenting his case, escape the operation of the principle that one and the

same cause of action shall not be twice litigated.” Id. (citation omitted). The

elements of legal malpractice and fraud, which are the only ones at issue here,


                                     - 11 -
J-A19039-20


are also encompassed in the 2013 action. Appellant openly admits that some

of the documents she believes support these claims were turned over in

discovery in other litigation. See Appellant’s Brief at 17.

      Appellant also contends that res judicata is barred as she seeks to

recover damages that resulted from Appellees’ purported fraudulent acts

occurring after the 2013 lawsuit and as such were not a part of her 2013 claim.

See Appellant’s Brief at 22-23. However, these damages do not constitute

new causes of action against Appellees.       Rather, the damages alleged by

Appellant in the instant action are a new measure of relief requested based

on the same claim of fraudulent misrepresentation. See Dempsey, 653 A.2d

at 682. The Dempsey Court stated:

      The fact that a different form or measure of relief is asked does
      not preclude the application of the judgment to estop the
      maintenance of the second action; for application of the doctrine,
      it is not necessary that the two actions be identical with respect
      to the relief sought . . . . Where the damages suffered are a
      consequence of the same actions alleged in an earlier suit, a new
      cause of action is not present merely because the relief sought
      has changed.
Id. (citations omitted).

      In Dempsey, the appellant brought an action in federal court alleging

that he had been induced by fraud to settle a tort action arising from an

airplane crash. Dempsey, 653 A.2d at 680. He argued that the airplane

manufacturer had been aware of fuel tank problems with the aircraft but had

not disclosed this awareness in discovery. Id.   After the federal suit was

dismissed, he filed an action in Montgomery County. Id. This Court concluded


                                     - 12 -
J-A19039-20


that our state courts were bound by the federal court dismissal via res

judicata. Id. In concluding so, the Court said that “the primary focus should

be whether the ultimate and controlling issues have been decided.” Id. at

681 (citation omitted). There, as here, the crux of the dispute was whether

the claims were sufficiently distinct that res judicata would not apply, as the

other three factors were readily apparent. See id. Although the appellant

altered his claim for relief, and although he commenced the federal suit by

complaint and the state suit by petition to set aside the settlement agreement,

the Court nevertheless concluded that res judicata applied. Id.

      Here, Appellant filed the same expert report in support of Appellant’s

“new” fraud claim and in support of her fraudulent misrepresentation claim in

the prior-filed action.   Even if this were not so, res judicata “bars the

relitigation of issues that either were raised or could have been raised in

the prior proceeding.”     McArdle, 627 A.2d at 1222 (citations omitted;

emphasis added). Given that the parties are identical, the complaints arise

from the same underlying incident, and the damages are necessarily similar,

Appellant could not have avoided application of res judicata by withholding

the expert report and pursuing claims sounding in fraud only in the newer

litigation, as it plainly would have been appropriate in the older litigation.

Fundamentally, when a party brings suit, they must articulate all claims and

theories they believe to lie against their targeted defendants arising from the

incident at issue, at the risk of waiver.


                                      - 13 -
J-A19039-20


      Res judicata, or claim preclusion, prohibits parties involved in
      prior, concluded litigation from subsequently asserting claims in a
      later action that were raised, or could have been raised, in the
      previous adjudication. The doctrine of res judicata developed to
      shield parties from the burden of re-litigating a claim with the
      same parties, or a party in privity with an original litigant, and to
      protect the judiciary from the corresponding inefficiency and
      confusion that re-litigation of a claim would breed.

Wilkes ex rel. Mason v. Phoenix Home Life Mut. Ins. Co., 902 A.2d 366,

376 (Pa. 2006) (citations omitted).

      As the operative facts and the causes of action are the same for both of

Appellant’s lawsuits, res judicata is not barred by Appellant’s arguments for

more damages, and thus Appellant is not entitled to relief.          Appellant’s

argument is essentially that the two cases are “completely different”11 because

in the 2013 suit she was only accusing Appellees of a little fraud, whereas now

she is accusing them of more fraud, including the “ongoing” fraud of,

apparently, not admitting to Appellant’s accusations. However, the complaint

filed in the 2013 suit belies this assertion.        In Count V, “Fraudulent

Misrepresentation”, Appellant asserts that “[t]he release submitted to the

Court was different from the one signed by [Appellant] which had an asterisk”

and “[a]s a result of [Appellant’s] reliance on the fraudulent representations

of [Appellees Williams and Cole, Appellant] suffered damages . . . .”




11 Appellant’s Concise Statement of Matters Complained of on Appeal,
12/20/19, at 3 (unpaginated).


                                      - 14 -
J-A19039-20


Appellant’s Complaint in 130500825, 3/29/17, at 15-16, ¶¶ 77-78 (requesting

compensatory and punitive damages).

        Appellant also argues that fraud is an exception to the doctrine of res

judicata, but the authority she cites for this position does not support it.12 In

Wilkes, our Supreme Court stated “[i]f a judgment has been procured by

fraud or collusion, res judicata will not usually be an impediment to litigating

a claim anew.” Id. at 387. See also Morris v. Jones, 329 U.S. 545 (1947).

There is no blanket exception to res judicata that allows a party to assert a

fraud claim that the party could have asserted in a prior suit entitled to res

judicata effect. These cases stand for the proposition that a court may find

that it is not bound by a prior judgment if that judgment was obtained by

fraud or collusion. Appellant had opportunity to press her fraud claim in the

2013 suit before Judge Foglietta. In fact, she submitted the very same expert

report that undergirds her fraud claim in the case before Judge New in both

cases.

        Taking into consideration all of the circumstances of this case, Appellees’

Preliminary Objections were properly sustained. We conclude that the shifting

of names of an underlying legal doctrine presented in Appellees’ Preliminary

Objections was proper, that the operative facts and issues raised by Appellant

in her 2013 lawsuit and the case before this Court on appeal are the same,




12   See Appellant’s Brief at 20.

                                       - 15 -
J-A19039-20


and that the trial court was correct in applying res judicata to dismiss

Appellant’s Complaint. Thus, Appellant is not entitled to relief.

      As our Supreme Court once concluded, “[d]isparate circumstances may

be alleged at any time as a reason for not applying the doctrine of res judicata

as conclusive forever on the parties . . . [i]t was proper to dismiss the

complaint on the basis of res judicata.” Duquesne Slag Products Co. v.

Lench, 415 A.2d 53, 55 (Pa. 1980) (citation omitted).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/20




                                     - 16 -